Case 5:20-cv-00406-TJM-TWD Document 1-4 Filed 04/06/20 Page 1 of 3




         EXHIBIT "B"
       Case 5:20-cv-00406-TJM-TWD Document 1-4 Filed 04/06/20 Page 2 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------------------

RICHARD R. CAPOZZA AND ANN M.
CAPOZZA,

                           Plaintiffs,

                  -vs-                                          Civil Action No.: 5:20-CV-0406 (TJM/TWD)

THE AUTOMOBILE INSURANCE
COMPANY OF HARTFORD, CONNECTICUT,

                           Defendant.
----------------------------------------------------------
                                   AFFIRMATION OF MEG R. REID


STATE OF CONNECTICUT                         )
                                             ) SS.:
COUNTY OF HARTFORD                           )

         I, Meg Reid, being duly sworn, deposes and says:

         1.       I am an attorney with the law firm of Keane and Associates, attorneys for

Defendant, The Automobile Insurance Company of Hartford, Connecticut (“Travelers”). As such,

I am familiar with all prior proceedings had herein. I make this affirmation of my own personal

knowledge and/or based upon a review of the records made available to me in the handling of this

litigation.

         2.       Travelers submits this affidavit in support of its Notice of Removal of this matter

from the Supreme Court of the State of New York, Onondaga County to the United States District

Court for the Northern District of New York.

         3.       In filing its Notice of Removal, consistent with rules of this Court and the rules of

the State of New York, Travelers prepared a Notice of Notice of Removal to be filed with the Clerk

of Court, Supreme Court of the State of New York, Onondaga County, wherein Travelers notifies
      Case 5:20-cv-00406-TJM-TWD Document 1-4 Filed 04/06/20 Page 3 of 3




the Supreme Court of the State of New York that it has duly filed a Notice of Removal with this

Court. The Notice of Notice of Removal is attached hereto as Exhibit 1.

        4.      However, on March 22, 2020, pursuant to Administrative Order 78-2020, Chief

Administrative Judge of Courts for the State of New York, the Honorable Lawrence K. Marks,

directed that, effective immediately and until further order, “no papers shall be accepted for filing

by a county clerk or a court in any matter of a type not included on the list of essential matters.”

Administrative Order 78-2020 is attached hereto as Exhibit 2.

        5.      Removal of a matter from state court to federal court including related filings is not

an “essential matter” under Administrative Order 78-2020.

        6.      Pursuant to and in compliance with Administrative Order 78-2020, Travelers

cannot file its Notice of Notice of Removal with the Clerk of Court, Supreme Court of the State of

New York, Onondaga County.

        7.      Travelers is simultaneously filing the Notice of Notice of Removal on Plaintiffs.

        8.      When Administrative Order 78-2020 is lifted, expires, or is otherwise amended so

as to permit the filing of the Notice of Notice of Removal, Travelers will promptly comply with

all filing obligations.

        9.      Travelers informed counsel for Plaintiff by telephone of Travelers’ intent to remove

this matter to the United States District Court for the Northern District of New York. Counsel for

Plaintiffs did not object to Travelers’ proposed course to serve but not file the Notice of Notice of

Removal due to the restrictions contained in Administrative Order 78-2020.



                                        ____________________________________
                                               Meg Reid
